DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-4) in the reply filed on 01/24/2022 is acknowledged.  Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS FOR MODIFYING SURFACE OF Co-Cr ALLOY AND MANUFACTURING HIGH FATIGUE STRENGTH Co-Cr ALLOY.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US 7,520,947) in view of Mitsuaki (JPH06312373A).
As applied to claims 1-4, Kennedy et al. teach a method of modifying a surface of a Co-Cr alloy (10, Fig. 1) and a method of manufacturing a high fatigue strength Co-Cr alloy, comprising a step of cold working by using shot peening of the Co-Cr alloy (col. 5, lines 50-62) but do not explicitly teach using a shot material including                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                     (as in claims 1 and 3) having an average grain size in range of 0.05 to 1.0 mm (as in claims 2 and 4).
	Mitsuaki teaches that it is well-known in the art to surface treat metal articles using shot peening process wherein the shot materials are made of                          
                            
                                
                                    Z
                                
                                
                                    r
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                             
                            (
                        
                    zirconia) having particle sizes in the range of 0.3 to 1.6 mm (overlapping the claim range of .05-1.0 mm, see abstract, lines 1-13).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate into the shot peening method of Kennedy et al., the zirconia shots having the claimed particle size, as taught by Mitsuaki, as an effective means of enhancing the surface hardness, wear resistance and fatigue strength of the surface of the alloy while minimizing the chance of the shot member being cracked, chipped and deteriorated due to the high speed impact with the alloy.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARANG AFZALI whose telephone number is (571)272-8412. The examiner can normally be reached M-F 7 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        02/08/2022